Plaintiff appeals from a judgment of nonsuit and the dismissal of his complaint, at the close of his evidence. The complaint alleges, inter alia, “ Fifth, that upon another occasion during the months of July and August, while the plaintiff was employed by the defendant, and upon her premises, and in the presence of other people, she said this plaintiff was a liar and a thief.” Upon the trial a witness testified: “ She [defendant] told me on that occasion that Mr. Bragunier [plaintiff] was a liar and also a thief.” It is slanderous per se to call another a thief. It was error to grant the nonsuit, and like error to dismiss the complaint. Judgment reversed on the law, with costs, and new trial granted. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.